DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 26-29, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR101301107) in view of Ikushima (WO2015034083) and Aguilar (US 2013/0048759).
Regarding claim 16, Hong discloses a liquid materiel ejection device comprising:
a liquid chamber (22) communicating with an ejection port (23) (Paragraph 25) and being supplied with a liquid material (Paragraph 24);
a plunger (40) including a tip portion (Examiner’s Annotated Figure 1) that has a smaller diameter than the liquid chamber (22) end (Figure 4) is moved back and forth in the liquid chamber (Paragraph 25);
an arm (30) disposed in a state extending in a substantially horizontal direction (Figure 4); 

a base member (10, housing of system) on which the arm driver (51, 52) is disposed (Figure 4),
the arm driver (51, 52) includes a plurality of actuators (Paragraph 20,lines 1-2, The arm driver includes a plurality of piezoelectric actuators) disposed in a juxtaposed relation in a longitudinal direction of the arm (30) (Figure 4), each of the actuators (51, 52) being extended and contracted in a direction perpendicular to the longitudinal direction of the arm (Paragraph 20, lines 3-6, The length of the actuators change in a vertical direction) to cause rocking motion of the arm (Paragraph 21, lines 5-8, The changing in length of the actuators causes the arm to rock up and down),
Hong fails to disclose a rocker connected to the arm driver and rockingly supporting the arm.
	Ikushima discloses a similar discharge device in the same field of endeavor that includes an alternative rocking configuration wherein a rocker (74, 75) is positioned at the base of piezo electric actuators (70-73), and further connected to an arm (77) to rockingly support the arm (Lines 508-511, The rocker assists in the rocking operation of the arm).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong with the disclosures of Ikushima further providing a rocker (Ikushima, 74, 75) connected to the arm driver (Hong, 51, 52) and assisting in the rocking operation of the arm (Hong, 30), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically transmission of the displacement of the actuator to the arm.

	Aguilar discloses a similar system with a different actuation/driving mechanism in the same field of endeavor comprising:
	an arm (effectively 95) including a pressing portion (34) pressing a plunger (304) downward, the plunger (304) includes a contact portion (302) pressed by the pressing portion,
	an elastic member (68) urging the plunger (304) upward (Paragraph 79, lines 19-23 and Paragraph 81), and wherein the contact portion of the plunger and the pressing portion are not interlocked with each other (Figure 2C) such that the pressing portion moves in an extending direction of the arm relative to the contact portion of the plunger during rocking motion of the arm (The arm may extend vertically during movement, and the pressing portion may move vertically).
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong with the disclosures of Aguilar, providing a dual plunger/arm configuration as taught by Aguilar having an arm with a pressing portion extending into a housing and striking a plunger that is biased upwards by an elastic member to the system of Hong, in order to minimize the portions of the system contacted by liquid, as disclosed by Aguilar (Paragraph 79).

    PNG
    media_image1.png
    673
    618
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 17, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the plurality of actuators (51, 52) are each constituted by a multilayered piezoelectric element (Paragraph 20, lines 1-2),

the side of the arm where the pressing portion is disposed is moved downward when the actuator disposed on the side nearer to the pressing portion is kept in the non-extended state or brought into tire contracted state and the actuator disposed on the side farther away from the pressing portion is brought into the extended state.
Hong essentially differs from the current device in that the actuators are positioned above the arm, as opposed to below the arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the actuators beneath the arm, thus providing the claimed function, since it has been held that rearranging parts involves only routine skill in the art. In re Japiske, 86 USPQ 70. Please note Applicant has not disclosed that positioning the actuators beneath the arm provides an advantage, is used for a particular purpose, or solves a problem. Furthermore, one of ordinary skill in the art furthermore would have expected Applicant’s invention to perform equally well with the actuators positioned in another arrangement because the ability of the actuators to move the arm is not affected by their location.
Therefore, it would have been obvious to modify Hong in view of Ikushima and Aguilar to obtain the invention as specified in claim 17.
Regarding claim 18, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 17, wherein the plurality of actuators (51, 52) are constituted by an even number of actuators (Figure 4, There are two actuators).
Regarding claim 19, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 18, wherein the even number of actuators (51, 52) are constituted by a first piezoelectric actuator (51) and a second piezoelectric actuator (52) (Paragraph 20, lines 1-2).
Regarding claim 20, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the contact portion (Aguilar, 302) has a protruding curved surface (The contact portion protrudes horizontally from the remaining body of the plunger, and the contact portion is circular, and therefore curved about its side edges) which faces and contacts an end surface of the pressing portion (Aguilar, 34) (Aguilar, Figure 2C) to allow a contact state between the pressing portion and the contact portion to be maintained following the rocking motion of the arm (The limitation is interpreted as a recitation of use, and therefore afforded limited patentable weight; The increased protrusion of the contact portion will assist in this function, as it brings the end point of the contact portion closer to the pressing portion). 
Regarding claim 21, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, further comprising a fastener (11) detachably (Purpose, line 5, The fastener and arm are attached as separate components, with the arm rotatable about the fastener; The components are therefore detachable) and rockingly supporting the arm (30) to the base member (10) (Paragraph 19, lines 1-2) (The fastener is a hinge shaft which supports the arm rotatably)
Regarding claim 22, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 21, wherein the fastener (11) is disposed between the plurality of actuators (Figure 4), and the plurality of actuators are sandwiched between the arm (30) and the base member (10) by the fastener (Figure 4, the arm holds the arm in place, creating a sandwiching of the actuators between the arm and the base member).
Regarding claim 26, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the rocker (Ikushima, 74, 75) includes a connection portion (Ikushima, 74) connected to one end of the arm driver (Ikushima, Figure 8), and a support portion (Ikushima, 75) rockingly supporting the connection portion (Ikushima, Lines 488-493).
Regarding claim 27, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 26, wherein the support portion (Ikushima, 75) has a convex support surface (Ikushima, Figure 8, the top surface of the support balls is convex relative to the center of the ball) that is formed by a smooth curved surface (Ikushima, Figure 8), and the connection portion (Ikushima, 74) has a concave sliding surface (Examiner’s Annotated Figure 2, The highlighted sliding surface is concave relative to the remaining body of the connection portion) that slides along the support surface of the support portion (Lines 489-492).

    PNG
    media_image2.png
    636
    814
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2

Regarding claim 28, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the pressing portion (Aguilar, 34) is constituted by a pressing member (Aguilar, Figure 2), detachably attached to the arm (30) (Paragraph 26, lines 3-6). 
Regarding claim 29, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, but fails to disclose a device wherein the plurality of actuators are all arranged under the arm.
Hong essentially differs from the current device in that the actuators are positioned above the arm, as opposed to below the arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the actuators beneath the arm, thus providing the claimed function, since it has been held that rearranging parts involves only routine skill in the art. In re Japiske, 86 USPQ 70. Please note Applicant has not disclosed that positioning the actuators beneath the arm provides an advantage, is used for a particular purpose, or solves a problem. Furthermore, one of ordinary skill in the art furthermore would have expected Applicant’s invention to perform equally well with the actuators positioned in another arrangement because the ability of the actuators to move the arm is not affected by their location.
Therefore, it would have been obvious to modify Hong in view of Ikushima and Aguilar to obtain the invention as specified in claim 29.
Regarding claim 33, Hong in view of Ikushima and Aguilar discloses the material ejection device according to claim 16, wherein the arm driver (51, 52) is disposed between the arm (30) and the base member (10) (Figure 4), and the rocker (Ikushima, 74, 75) is disposed between the arm driver (51, 52) and the base member (10) (Figure 4, The rocker is disposed beneath the lower most point of the arm driver and above the 
Regarding claim 34, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, further comprising a fastener (11) rockingly supporting the arm (30) to the base member (10) (Paragraph 19, lines 1-2) (The fastener is a hinge shaft which supports the arm rotatably), 
	wherein the plurality of actuators (51, 52) comprises first and second actuators (Paragraph 20, lines 1-2), and 
	wherein the rocker includes a first connection portion (Ikushima, 74) connected to one end of the first actuator (Ikushima, Figure 8), a second connection portion (Ikushima, 74) connected to one end of the second actuator (Ikushima, Figure 8), a first support portion (Ikushima, 75) rockingly supporting the first connection portion (Ikushima, Figure 8) and a second support portion (Ikushima, 74) rockingly supporting the second connection portion (Ikushima, Figure 8).
Regarding claim 35, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 34, wherein the fastener (11) is a rod- like shaped (Examiner’s Annotated Figure 1, The rod is circular) and has an axis parallel to a longitudinal direction of the first and second actuators (Examiner’s Annotated Figure 1, Figure 4, As disposed, the rod may be bi-sected by a vertical axis that is parallel to the first and second actuators).
Regarding claim 36, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the arm (Hong 30) presses the plunger downward but does not press the plunger upward (The arm presses the plunger downward and pulls the plunger upward; Aguilar, Paragraph 79, The plunger is biased upward by the spring, and biased downward by the arm).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ikushima, Aguilar, and Bart (US 4,022,166).
Regarding claim 23, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, further comprising a guide (Examiner’s Annotated Figure 1) supporting the plunger (Hong, 40) movably in a vertical direction (The guide allows for the plunger to move), wherein the elastic member (Aguilar, 68) urges the plunger upward at all times (Aguilar, Paragraph 81), and wherein the plunger is detachably (Aguilar, Paragraph 28) inserted through the elastic member and the guide (Aguilar, Figure 2C), but fails to disclose that the elastic member is a compressed spring.
Bart discloses a device wherein an elastic member (Bart, 90) is a compressed coil spring urging the plunger upward at all times (Bart, Column 4, lines 5-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify Hong in view of Ikushima and Aguilar with the disclosures of Bart, replacing the biasing member with a compressed spring (Bart, 90), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically management of the movement of the needle.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ikushima and Aguilar, further in view of Doyle (US 2014/0263688).
Regarding claim 31, Hong in view of Ikushima and Aguilar discloses an application apparatus comprising the liquid material ejection device according to claim 16, comprising a liquid material supply source that supplies a liquid material to the liquid material ejection device (Paragraph 31, The liquid is supplied to the device; As such, there is a source of supply), but fails to disclose the device including a worktable on which an application target is placed, and a relatively moving device that moves the liquid droplet ejection device and the application target relatively to each other. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ikushima and Aguilar with the disclosures of Doyle further providing a work table (Doyle 22) on which a target (Doyle 12) is placed, and a relatively moving device (Doyle 24, conveyor system) that moves the ejection device (Hong in view of Ikushima and Aguilar) and the target (Doyle 12) relatively to each other (Doyle, Paragraph 28), in order to provide for an efficient method of dispensing material onto a substrate.
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that Aguilar fails to put forth the pressing portion moves in an extending direction of the arm, the arm may extend in a downward or upward direction during a rocking motion of the arm. As the arm extends down or up, the pressing portion may move downwardly or upwardly.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant puts forth arguments regarding the operation of the arm of Aguilar. However, Hong is cited as putting forth the structure of the arm.
As to Applicant’s positions regarding the axis of the fastener, the fastener has a plurality of axes. The fastener may be bisected vertically, as oriented.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752